DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
1- A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.
 
Amendment 
2- The Request for Continued Examination amendment filed has been entered and fully considered. Claims 1-15 remain pending in the application, where the independent claims have been amended.



Response to Arguments
3- Applicant’s amendments and their corresponding arguments, with respect to the rejection of the pending claims under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 
However, upon further consideration, a new ground of rejection, based on the change of scope of the claimed invention, is made in view of Yasuda in view of Lenhert (US 20120231489) (that can be associated to a wikipedia page for clarification of the phase-constrat microscopy -PCM-).

Claim Rejections - 35 USC § 112 
4- The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5- Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claims 1 and 15, which read “ reconstructing a sequence of images of the cardiomyocytes based on the detected images of the interference patterns”, the underlined clauses appear to present antecedence issues.
Claims 2-14 are similarly rejected by virtue of their dependence on claim 1.

Claim Rejections - 35 USC § 103

6- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7- Claims 1-15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yasuda (WO 2012/043820) in view of Lenhert (US 20120231489).

As to amended claims 15, 1, Yasuda teaches a device for analysis of cardiomyocyte function and its corresponding method of use (Abstract and Figs. 1-46), said device comprising: 
readout circuitry (circuitry in 100) for reading out electrical signals from a substrate (1/15) comprising a microelectrode array (2/2’) in contact with cardiomyocytes (10) on a cell culturing surface of the substrate (Figs. 1-16 for ex.; pp. 2-4), wherein in a measurement position the substrate is arranged to allow the readout circuitry to read out electrical signals (pp. 5-7, 9-10 for ex.; the electrical signals are measured during the optical measurements); 
an image sensor (Figs. 3, 7 for ex.; optical system including sensor 21) configured to face the cell culturing surface of the substrate (1/15) in the measurement position, the image sensor being configured to, simultaneously with reading out of electrical signals by the readout circuitry, acquiring a sequence of images, wherein each image in the sequence of images is acquired by detecting an 4PATENTinterference pattern formed by interference between diffracted light from the cardiomyocytes and undiffracted light from the cell culturing surface, and digitally reconstructing a sequence of images of the cardiomyocytes based on the detected images of the interference patterns (Figs. 1-16 and pp. 4-6 for ex. and 40 for ex. for the use of the interference microscopy to reconstruct images of the samples and to measure changes in the cell shape); 
a processing unit comprising hardware (Figs. 1-3, 7, 15; PC in addition to circuitry 291/301/311 and 29-31 for ex.) configured to receive the electrical signals from the readout circuitry and image information from the image sensor, said processing unit being further configured to determine an electrical representation relating to an intracellular and/or extracellular action potential (pp. 2, 4-5 for ex.), and/or an impedimetric electrical image of a cardiomyocyte based on the recorded electrical signals, and to determine a contractile representation relating to cellular deformation during contractility action of a group of cardiomyocytes based on the acquired sequence of images, wherein the electrical representation and the contractile representation apply to a common period of time (Figs. 4-6, 9, 12, 17, 20, 25, 27-30, 40-41, pp. 5-6 for ex. and 40 for ex. for the use of the interference microscopy to reconstruct images of the samples and to measure changes in the cell shapes).
	Yasuda does not teach expressly that the detecting light wavefront information corresponds to a diffracted and undiffracted reflected light from the cardiomyocytes.
	However, and in a similar field of microscopic imaging, Lenhert teaches an interference microscope (Figs. 1-49 and Abstract) wherein a phase contrast microscopy method, similar to Yasuda’s, is possibly replaced by an interference reflection microscopy approach (Figs. 27, 38 for ex.; diffracted light and reflected light from sample cells and a substrate 3814, with the reflected light being possibly undiffracted by the sample cells.). In addition, Lenhert teaches that interference reflection microscopy can be used as a suitable alternative to a phase contrast microscopy (¶ 153 for ex.). See MPEP § 2144.07 for ex.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Yasuda according to Lenhert’s suggestions so that the detecting light wavefront information corresponds to a diffracted and undiffracted reflected light from the cardiomyocytes, with the advantage of effectively measuring the subject phase properties with suitable alternatives (see MPEP § 2144.07 for ex.) 

As to claim 2, the combination of Yasuda and Lenhert teaches the method according to claim 1.
Moreover, Yasuda teaches further comprising administering  a drug to the cardiomyocytes and comparing the electrical representation and the contractile representation acquired before administering of the drug with the electrical representation and the contractile representation acquired after administering of the drug (Figs. 5-6, 9, 17 and pp. 6, 8-10 for ex.).  

As to claim 3, the combination of Yasuda and Lenhert teaches the method according to claim 2.
Moreover, Yasuda teaches further comprising, based on said comparing, determining whether the drug has electrical adverse effects on the cardiomyocytes and determining whether the drug has contractile adverse effects on 2PATENTthe cardiomyocytes (pp. 10-12; actions on ion transport, i.e. electric, and on FPD, i.e. contractile effect for ex.).  

As to claim 4, the combination of Yasuda and Lenhert teaches the method according to claim 1.
Moreover, Yasuda teaches, further comprising sending an electrical signal to one or more cardiomyocytes for pacing the cardiomyocytes (Abstract, pp. 3-5, 7, 9 for ex.).  

As to claim 5, the combination of Yasuda and Lenhert teaches the method according to claim 1.
Moreover, Yasuda teaches further comprising synchronizing the recorded electrical signals with the acquired sequence of images (pp. 5-7, 10).  

As to claims 6, 13, the combination of Yasuda and Lenhert teaches the method according to claim 1.
Moreover, Yasuda teaches wherein the images in the acquired sequence of images are divided into a plurality of regions of interest, wherein each region of interest represents a group of cardiomyocytes (Figs. 10b-11, 13-14 for ex.); (Claim 13) further comprising determining, for each region of interest, a point in time of a phase of contraction, and determining a propagation velocity of an excitation wave based on difference in the point in time for different regions of interest (Figs. 10-11, 31; pp. 8-9, 12, 14 for ex.)  

As to claim 7, the combination of Yasuda and Lenhert teaches the method according to claim 6.
Moreover, Yasuda teaches wherein determining of a contractile representation comprises, for each image, determining a vector sum representing a displacement field in relation to a common reference, and forming a curve profile representing relative cellular deformation based on a sequence of the determined vector sums (Fig. 19-24, 29 and pp. 11-13, 16 for ex.; STV, LTV vectors are sums of FPDs and curves thereof) .  

As to claim 8, the combination of Yasuda and Lenhert teaches the method according to claim 7.
Moreover, Yasuda teaches wherein the determining of a contractile representation further comprises forming a curve profile representing a rate of relative cellular deformation based on a first derivative of the curve profile representing relative cellular deformation (Figs. 5, pp. 6, 16 for ex.; contraction rate is calculated).  


As to claims 9-12 and 14, the combination of Yasuda and Lenhert teaches the method according to claims 1 and 8.
The combination does not teach expressly further comprising determining an average curve profile based on a plurality of beat curve profiles for determining the curve profile representing relative cellular deformation and the curve profile representing the rate of relative cellular deformation; (Claim 10) further comprising extracting a beating rate from the curve profile representing relative cellular deformation and the curve profile representing the rate of relative cellular 3PATENTAtty. Dkt. No. AWA186deformation; (Claim 11) further comprising extracting a contraction duration based on the curve profile representing relative cellular deformation by determining a period of time for which the curve profile exceeds a threshold related to a peak value of the curve profile; (Claim 12) further comprising extracting parameters based on a shape of the curve profile representing relative cellular deformation and the curve profile representing the rate of relative cellular deformation; (Claim 14) further comprising extracting parameters based on a curve profile representing an intracellular and/or extracellular action potential, and/or an impedimetric electrical image.
However, Yasuda teaches using averaging of the signals to obtain the measured results of the heart beats STV/LTV (pp. 2, 8, 10-11, 14 for ex.), and one with ordinary skill in the art would find it obvious to present the data in terms of curve profiles (such as in Fig. 9) using the STV/LTV, i.e. deformation and its rate (See MPEP 2143 Sect. I. B-D). Moreover, a rate of change is commonly known to be calculated, among other techniques, by estimating the slope of a displacement curve, i.e. using a derivative function. Yasuda also teaches extracting contraction duration, through FPD, i.e. parameters, or from the changes in the pulses recorded (pp. 5-6) 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Yasuda and Lenhert so that the method further comprising determining an average curve profile based on a plurality of beat curve profiles for determining the curve profile representing relative cellular deformation and the curve profile representing the rate of relative cellular deformation; further comprising extracting a beating rate from the curve profile representing relative cellular deformation and the curve profile representing the rate of relative cellular 3PATENTAtty. Dkt. No. AWA186deformation; further comprising extracting a contraction duration based on the curve profile representing relative cellular deformation by determining a period of time for which the curve profile exceeds a threshold related to a peak value of the curve profile; further comprising extracting parameters based on a shape of the curve profile representing relative cellular deformation and the curve profile representing the rate of relative cellular deformation; further comprising extracting parameters based on a curve profile representing an intracellular and/or extracellular action potential, and/or an impedimetric electrical image, with the advantage of effectively determining and optimizing the measured beat parameters.



Conclusion

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886